Name: Council Implementing Decision (CFSP) 2016/1747 of 29 September 2016 implementing Decision 2014/932/CFSP concerning restrictive measures in view of the situation in Yemen
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2016-09-30

 30.9.2016 EN Official Journal of the European Union L 264/36 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/1747 of 29 September 2016 implementing Decision 2014/932/CFSP concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2014/932/CFSP of 18 December 2014 concerning restrictive measures in view of the situation of Yemen (1), and in particular Article 3 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 December 2014, the Council adopted Decision 2014/932/CFSP. (2) On 26 August 2016, the United Nations Security Council Committee, established pursuant to paragraph 19 of United Nations Security Council Resolution 2140 (2014), updated the information relating to two persons subject to restrictive measures. (3) The Annex to Decision 2014/932/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2014/932/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) OJ L 365, 19.12.2014, p. 147. ANNEX In the list of persons and entities, set out in the Annex to Decision 2014/932/CFSP, entries No 2 and No 4 under the section Persons are replaced by the following: 2. Abd Al-Khaliq Al-Houthi (aliases: (a) Abd-al-Khaliq al-Huthi; (b) Abd-al-Khaliq Badr-al-Din al Huthi; (c) 'Abd al-Khaliq Badr al-Din al-Huthi; (d) Abd al-Khaliq al-Huthi; (e) Abu-Yunus). Original script: Designation: Huthi military commander. Date of Birth: 1984. Nationality: Yemen. Other information: Gender: Male. Date of UN designation: 7.11.2014 (amended on 20.11.2014, 26.8.2016). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abd al-Khaliq al-Houthi was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of UNSCR 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Abd al-Khaliq al-Houthi has engaged in acts that threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. In late October 2013, Abd al-Khaliq al-Houthi led a group of fighters dressed in Yemeni military uniforms in an attack on locations in Dimaj, Yemen. The ensuing fighting resulted in multiple deaths. In late September 2014, an unknown number of unidentified fighters allegedly were prepared to attack diplomatic facilities in Sana'a, Yemen, upon receiving orders from Abd al-Khaliq al-Houthi. On 30 August 2014, al-Houthi coordinated to move weapons from Amran to a protest camp in Sana'a.. 4. Abdulmalik al-Houthi (alias: Abdulmalik al-Huthi) Other information: Leader of Yemen's Houthi Movement. Has engaged in acts that threaten the peace, security, or stability of Yemen. Date of UN designation:14.4.2015 (amended on 26.8.2016). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdulmalik al-Houthi was designated for sanctions on 14 April 2015 pursuant to paragraphs 11 and 15 of resolution 2140 (2014) and paragraph 14 of resolution 2216 (2015). Abdul Malik al-Houthi is a leader of a group that has engaged in acts that threaten the peace, security, or stability of Yemen. In September 2014, Houthi forces captured Sana'a and in January 2015 they attempted to unilaterally replace the legitimate government of Yemen with an illegitimate governing authority that the Houthis dominated. Al-Houthi assumed the leadership of Yemen's Houthi movement in 2004 after the death of his brother, Hussein Badredden al-Houthi. As leader of the group, al-Houthi has repeatedly threatened Yemeni authorities with further unrest if they do not respond to his demands and detained President Hadi, Prime Minister, and key cabinet members. Hadi subsequently escaped to Aden. The Houthis then launched another offensive towards Aden assisted by military units loyal to former president Saleh and his son, Ahmed Ali Saleh..